Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brian Dugan on 04/08/2021.
The application has been amended as follows: 
In claim 1, line 3, “digital optical microscope” has been changed to –digital holographic microscope--.
In claim 1, line 4, “by malaria from” has been changed to –by malaria obtained from--.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior arts of record taken alone or in combination with any other references fail to teach or suggest the claimed method of detecting a possible infection of malaria in a patient, comprising: providing a digital holographic microscope (DHM), obtaining or providing a sample comprising at least one red blood cell suspected of being affected by malaria from the patient, mixing the sample comprising a buffer solution to form the at least one red blood cell into a sphere shape to form a sphere-shaped red blood cell, and introducing the buffer solution comprising the at least one sphere-shaped red blood cell into a microfluidic device, wherein at least one part of a channel of the microfluidic device is comprised in a focal area of the DHM, or introducing the sample comprising the at least one red blood cell into a microfluidic device, and mixing the sample comprising the at least one red blood cell with a buffer solution to form the at least one red blood cell into a sphere shape to form a sphere-shaped red blood cell, wherein at least one part of a channel of the microfluidic device is comprised in a focal area of the DHM, determining whether the at least one red blood cell is affected by malaria to determine whether the patient is infected by malaria in combination with the entirety of elements of instant claim 1.  The examiner notes for clarity of record that the written opinion references have been reviewed.  The D1 reference does mention holography as noted by the opinion examiner, however the mention of spherical is not related to using a buffer for creating spherical read blood cells but rather that cells can be approximated as spherical.  Therefore the written opinion is not found to be accurate and therefore the claims area find in view of the references novel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833.  The examiner can normally be reached on Monday-Friday 8-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michael P LaPage/Primary Examiner, Art Unit 2886